DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is rejected under 35 U.S.C. 103 as being unpatentable over MALERVY (US 20150325954 A1) in view of Patel (US Patent 9,748,697).
As of claim 1, MALERVY discloses an electrical connector (600) comprising: a housing (604) defining an interior cavity and extending from a mounting end to an engagement end; a first signal component engaging a second signal component (602), with the first signal component and second signal component (602) disposed within the interior cavity of the housing (604); and the housing formed from a composite material and surrounding the first signal component and the second signal component to shield the interior cavity. However, MALERVY fails to explicitly disclose the housing being made of a conductive composite material. Patel discloses housing being made of a conductive composite material (see col. 7, lines 5-19; col. 7, lines 5-19). It would have been obvious to one having ordinary skill in art to use the polymer with conductive composite material such as disclosed in Patel in order to easy the molding of the polymer material to a desired shape and serve to provide the appropriate shielding in MALERVY’s system. 
As to claim 2, MALERVY discloses the conductive composite material is a polymer binder (see paragraphs 0055, 0056) that includes particles of differing shapes and sizes (see paragraphs 0028, 0031, 0042, 0055-0056). Patel discloses polymer material with the metallic particles (see col. 4, lines 34-61). It would have been obvious to one skilled in the art to further MALERVY as modified to have embedded metallic particle such as disclose in Patel in order to strengthen the polymer in Patel to increase durability and meet environmental needs.
Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over MALERVY (US 20150325954 A1) in view of Patel et al. 9,748,697 and Frey et al 20150289366 or Paniaqua 2013/0109232.
As per claim 3, MALERVY and Patel as modified disclose the use of the composite material as discussed above in claim 2 is applied, but does not explicitly disclose that the conductive composite material has a conductivity in a range between 10,000 Siemens per meter and 40,000 Siemens per meter. Frey, however discloses conductive composite material has a conductivity in a range between 1000 Siemens per
centimeter and 10,000 Siemens per centimeter ((para. [0031]). Paniaqua also discloses conductive composite material has a conductivity in a range between 10 siemens/meter and 100 siemens/meter (para. [0013]). It would have been obvious to one skilled in the art to use the conductive composite material has a conductivity in a range between 1000 Siemens per centimeter and 10,000 Siemens per centimeter as taught by Frey or Paniaqua in the Morgan as modified in order to provide greater conductive. It would have been obvious to one skilled in the art to further to modify the Morgan as modified to have optimized conductivity as claimed, by routine experimentation, to obtain the desired balance between the construction cost and the efficiency of the material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Alter, 105 USPQ 223).
As per claim 4, it would have been obvious to one skilled in the art to MALERVY as modified discloses the use of the conductive composite material has a resistivity in a range between .02 Ohm-centimeters and .001 Ohm-centimeters for the purpose of using a particular material for the housing in order to meet the system requirement and qualification, to obtain the desired balance between the construction cost and the efficiency of the material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Alter, 105 USPQ 223).
As per claims 5-6, 8 and 10, MALERVY as modified discloses wherein the housing at the mounting end is configured to couple to a printed circuit board, and at the engagement end is configured to couple to an electric component, comprising a plurality of ground contacts secured to the housing formed from the conductive composite material., wherein the housing formed from the conductive composite material includes at least one slot that receives a ground contact insert that includes the ground contacts, wherein the mounting end of the housing is transverse to the engagement end of the housing.
As per claim 7, it would have been obvious that the ground contacts can be molded into the housing formed from the conductive composite material to reduce the number of components and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Floward v. Detroit Stove Works, 150 U.S. 164 (1893).
As per claim 9, it would have been obvious that the housing can be formed of one-piece construction to reduce the number of components and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
As per claims 11-17, these claims recite a method of manufacturing an electrical connector similar to the electrical connector of claims 1-10 as discussed above; the ground contacts being formed of the conductive composite or molded material (see paragraph 0009, 0052, 0058, 0061, claims 8, 15) therefore, the claimed steps are deemed obvious in view of the functions &the structure in the combination discussed above.
As per claims 18-20, these claims recite an electrical connector similar to the electrical connector of claims 1-10 as discussed above; therefore, they are rejected under the similar rationale.
                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
          /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	       09/23/2022